                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


United States of America,

               Plaintiff,                                    MEMORANDUM OPINION
       v.                                                    AND ORDER
                                                             Criminal No. 18-194 ADM/DTS
Kenneth Davon Lewis,

            Defendant.
______________________________________________________________________________

Thomas Calhoun-Lopez, Assistant United States Attorney, United States Attorney’s Office,
Minneapolis, MN, on behalf of Plaintiff.

Kevin C. Riach, Esq., Fredrikson & Byron, P.A., Minneapolis, MN, on behalf of Defendant.
______________________________________________________________________________

                                      I. INTRODUCTION

       This matter is before the undersigned United States District Judge for a ruling on

Defendant Kenneth Davon Lewis’ (“Lewis”) Objection [Docket No. 119] to Magistrate Judge

David T. Schultz’s January 6, 2020 Report and Recommendation [Docket No. 115] (“R&R”). In

the R&R, Judge Schultz recommends denying in part and granting in part Lewis’ Motion to

Exclude DNA Evidence [Docket No. 27]. For the reasons stated below, the Objection is

overruled and the R&R is adopted.

                                      II. BACKGROUND

       The full background of this motion is thoroughly set forth in the R&R and is incorporated

by reference. Briefly, Lewis faces trial after being federally indicted on one count of being an

armed career criminal in possession of a firearm. See Superseding Indictment [Docket No. 126].

Lewis was arrested on April 18, 2018 after scuffling with police officers and a landlord in the

stairwell of an apartment building. R&R at 2–3. A Smith & Wesson 9mm gun was recovered at
the scene. R&R at 1, 3–4.

       After Lewis’ arrest, the gun was sent to Midwest Regional Forensic Laboratory

(“MRFL”) for DNA testing. The MRFL lab analyzed three DNA swabs1 from the gun using a

probabilistic genotyping software program called STRmix. Gov’t Ex. 1 at 2; Gov’t Ex. 19.2

Each of the analyzed swabs contained a large amount of “good quality” DNA. Tr. Vol. III

[Docket No. 83] at 456.

       Based on the STRmix analysis, the MRFL lab determined the DNA on the gun was a

mixture from four persons. Gov’t Ex. 1 at 2; Def. Ex. 6 at 1. The STRmix results showed that

the DNA mixture in each of the three swabs is “greater than one billion times more likely if it

originated from [Lewis] and three unknown unrelated individuals than if it originated from four

unknown unrelated individuals.” Gov’t Ex. 1 at 2. This statistic, called a likelihood ratio

(“LR”), is interpreted as providing “extremely strong support for inclusion” of Lewis as a

contributor to the DNA mixture found on the gun. Id. Lewis was determined to be the highest

contributor and was estimated to have contributed 56% to the DNA mixture. Def. Ex. 6 at 1; Tr.

Vol. II [Docket No. 60] at 166–67. The lowest contributor was estimated to have contributed 6%

to the mixture. Def. Ex. 6 at 1.

       The STRmix results also showed that all involved police officers and the landlord were

excluded as contributors to the DNA mixture on the gun. Gov’t Ex. 1 at 2. No likelihood ratio

was provided for this result. See id.


       1
        The lab received five DNA swabs from the gun, but was able to analyze only three of
the swabs because two did not include sufficient DNA to permit testing. R&R at 46; Gov’t Ex. 1
at 2.
       2
         Unless otherwise specified, all Exhibits referenced in this Order were introduced during
the three days of hearings on the Daubert motion.

                                                2
       Lewis challenges the admissibility of the DNA evidence, arguing the use of STRmix to

analyze the DNA samples at issue is not sufficiently reliable to be admissible under Daubert v.

Merrell Dow Pharms., Inc., 509 U.S. 579 (1993). Judge Schultz conducted three days of

evidentiary hearings and heard testimony from several experts, including Dr. John Buckleton.

Dr. Buckleton is the co-developer of STRmix, which was created in 2011 through a joint venture

that included New Zealand’s Institute of Environmental Science and Research (“ESR”), where

Dr. Buckleton serves as lead scientist. Tr. Vol. I [Docket No. 53] at 7, 12–13. Testimony was

also heard from Anne Ciecko, the DNA technical leader at the MRFL lab. Tr. Vol. II at 127.

Three defense experts also testified: Nathaniel Adams, a software engineer who reviews and

analyzes forensic DNA testing results; Dr. Dan E. Krane, Ph.D., professor of biological sciences

at Wright State University and president of Forensic Bioinformatics, Inc.; and Dr. Mats

Heimdahl, professor of computer science at the University of Minnesota. Id. at 299–300; Tr.

Vol. III at 378–79, 555–56; Def. Exs. 18, 25, 33.

       Additionally, Judge Schultz appointed Dr. William Thompson as a special master to

advise the Court on the issues of scientific reliability. See Order [Docket No. 77]. Dr.

Thompson is a professor emeritus in the University of California–Irvine’s Department of

Criminology, Law & Society. Thomspon CV [Docket No. 114]. He also chairs the Human

Factors Committee and is a member of the Forensic Science Standards Board of the

Organization of Scientific Area Committees, which is sponsored by the National Institute of

Standards and Technology. Id. He has written numerous articles on the topic of forensic DNA

evidence. Id. Dr. Thompson reviewed the transcripts and exhibits from the first two days of

testimony and personally attended the third day, during which he had the opportunity to ask



                                                3
questions of the witnesses. Dr. Thompson provided a Special Master’s Report [Docket No. 113]

to the Court on October 31, 2019. The Report was shared with the parties prior to their

submission of post-hearing briefs. R&R at 7.

       On January 6, 2020, Judge Schultz issued a 63-page R&R finding that STRmix meets

Daubert admissibility standards as to the DNA evidence of inclusion—that is, the evidence

regarding the likelihood that Lewis is a potential contributor to the DNA mixture on the gun. As

to the DNA evidence of exclusion—that is, the evidence excluding the police officers and

landlord as potential contributors to the DNA mixture—Judge Schultz determined this DNA

evidence falls below STRmix’s established threshold for reliability. The R&R thus recommends

denying Lewis’ Daubert motion as to the evidence of inclusion, and granting the motion as to the

evidence of exclusion. Lewis objects to the determination that the DNA evidence of inclusion is

admissible. There were no objections to the conclusion that the evidence of exclusion is

inadmissible.

                                       III. DISCUSSION

A. Standard of Review

       In reviewing a magistrate judge’s report and recommendation, the district court “shall

make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C); see also D. Minn.

L.R. 72.2(b). A district judge “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).




                                                 4
B. Daubert Standard

       The admission of expert testimony is governed by Rule 702 of the Federal Rules of

Evidence, which provides:

               A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of an
               opinion or otherwise if: (a) the expert’s scientific, technical, or other
               specialized knowledge will help the trier of fact to understand the
               evidence or to determine a fact in issue; (b) the testimony is based on
               sufficient facts or data; (c) the testimony is the product of reliable
               principles and methods; and (d) the expert has reliably applied the
               principles and methods to the facts of the case.

       When evaluating the admissibility of expert testimony, a trial court serves as the

gatekeeper to “ensure that any and all scientific testimony or evidence admitted is not only

relevant, but reliable.” Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993).

       “In a case involving scientific evidence, evidentiary reliability will be based on scientific

validity.” Id. at 590 n.9 (emphasis in original). A trial court may consider one or more of the

following non-exclusive factors in assessing scientific validity: “(1) whether the theory or

technique can be (and has been) tested; (2) whether the theory or technique has been subjected to

peer review and publication; (3) the known or potential rate of error; and (4) whether the theory

has been generally accepted [in the relevant scientific community].” Lauzon v. Senco Prods.,

Inc., 270 F.3d 681, 687 (8th Cir. 2001) (citing Daubert, 509 U.S. at 593–94). A district court

possesses broad discretion in making its reliability determination. Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 142 (1999). The proponent of the expert testimony bears the burden

of showing by a preponderance of the evidence that the testimony is admissible. Lauzon, 270

F.3d at 686.

       “As a general rule, the factual basis of an expert opinion goes to the credibility of the


                                                  5
testimony, not the admissibility, and it is up to the opposing party to examine the factual basis

for the opinion in cross-examination.” United States v. Finch, 630 F.3d 1057, 1062 (8th Cir.

2011) (internal quotations and alterations omitted). Although Rule 702 favors admissibility

rather than exclusion, the district court must ensure that an expert’s testimony “rests on a reliable

foundation.” Daubert, 509 U.S. at 597.

C. Lewis’ Objections

       Lewis raises three objections to the R&R’s conclusion that STRMix evidence of Lewis’

inclusion as a potential contributor to the DNA mixtures meets Daubert’s admissibility standard.

Lewis argues: 1) STRMix has not demonstrated foundational validity; 2) STRMix has no known

error rate; and 3) STRMix did not follow minimum software industry practices to ensure its

software performed reliably.

       1. Foundational Validity

       Lewis argues STRmix has not been shown to be a sufficiently reliable method for

analyzing the type of complex DNA mixtures at issue here. Lewis contends that validation

studies show the range of reliability for STRmix does not extend beyond DNA mixtures

involving more than three contributors in which the minor contributor constitutes less than 20% .

The DNA mixtures at issue here each involve four contributors with the minor contributor

constituting 6%. Def. Ex. 6 at 1. Lewis thus contends these mixtures exceed the bounds of

reliability which have been validated for STRmix.

       Lewis largely relies on a 2016 report by the President’s Council and Advisors on Science

and Technology (“PCAST”) that addressed the validity and reliability of probabilistic

genotyping software programs such as STRmix. Def. Ex. 2. The PCAST Report examined the



                                                 6
published evidence and concluded:

               The two most widely used methods (STRmix and TrueAllele) appear
               to be reliable within a certain range, based upon the available
               evidence and the inherent difficulty of the problem. Specifically,
               these methods appear to be reliable for three-person mixtures in
               which the minor contributor constitutes at least 20 percent of the
               intact DNA in the mixture and in which the DNA amount exceeds the
               minimum level required for the method.

Id. at 80 (footnote omitted). The PCAST Report further stated that “[t]he range in which

foundational validity has been established is likely to grow as adequate evidence for more

complex mixtures is obtained and published.” Id. at 82. An addendum to the PCAST Report

was issued in 2017. Addendum PCAST Report [Docket No. 48, Attach. 2]. The addendum

clarifies that the concerns related to the minor contributor arise when the person of interest

contributes less than 20% of the DNA in the mixture. Id. at 8; Tr. Vol. I at 89.

       In response to the PCAST Report, a study was conducted and published by STRmix co-

developer Dr. Buckleton and his colleagues at ESR. Gov’t Ex. 16. The study, titled Internal

Validation of STRmix—a Multi-Laboratory Response to PCAST (the “PCAST Response

Study”), examined 2,825 DNA mixtures compiled from 31 laboratories. Id. at 12. Mixtures of

three, four, five, and six contributors were specifically targeted. Id. The mixtures were

interpreted by staff at ESR using STRmix Version 2.5.02. Id. As stated in Dr. Thompson’s

Special Master Report, “[w]hen the mixtures were compared with the DNA profiles of thousands

of known contributors and millions of non-contributors, STRmix was able to distinguish the

contributors from non-contributor[s] with a high level of accuracy.” Special Master Report at

31. The study “show[s] persuasively that STRmix is capable of producing accurate results with

extremely low error rates: STRmix not only works, it seems to work extremely well, at least



                                                 7
when used in the manner it was used in these studies.” Id. at 30–31.

       In the R&R, Judge Schultz determined that the PCAST Response Study “satisfies the

criteria set forth by PCAST for expanding [STRmix’s] foundational validity to mixtures of four

and five persons, assuming sufficient DNA material is present and that a sufficient percentage of

that DNA was contributed by the most minor contributor.” R&R at 46. Judge Schultz thus

concluded that STRmix is a reliable principle and method for analyzing complex DNA mixtures

including the DNA mixture in this case.

       Lewis objects to this conclusion, arguing the PCAST Response Study used Version

2.5.02 of the STRmix software, whereas the MRFL lab used STRmix Version 2.4.05 to process

the DNA mixture in this case. Lewis contends several changes were made to STRmix between

Version 2.4.05 and Version 2.5.02, and that these changes directly affect the LR calculations

performed by the different software versions. Lewis thus argues the PCAST Response Study’s

validation testing on the later version of STRmix did not validate the earlier version that was

used here.

       The R&R anticipated this objection and concluded the argument lacked merit because the

newer STRmix version “changed nothing fundamental in the program that would be likely to

affect its accuracy.” R&R at 33. In reaching this conclusion, the R&R examined four miscodes

in Version 2.4.05 that were corrected in the later version, and determined that none of the

miscodes in Version 2.4.05 had a material impact on the LR calculations.3 Id. at 33–34. The

R&R also noted that ESR had performed diagnostics on Version 2.4.05 and confirmed it was




       3
        The R&R examined Miscode Numbers 4, 5.1, 5.2, and 5.3 listed in Defendant’s Exhibit
28. See R&R at 33–34.

                                                 8
valid. Id. at 33 (citing Tr. Vol. III at 515).4 The MRFL lab also performed its own internal

validation study of STRmix Version 2.4.05 and determined it was valid. Id. at 34 (citing Def.

Ex. 14).

       Lewis nevertheless argues that three additional changes were made between Versions

2.4.05 and 2.5.02 that were not discussed in the R&R. Lewis contends that these changes

affected LR calculations, and that the combined effect of the changes on LRs is unknown. This

argument ignores that the ESR performed diagnostics on Version 2.4.05 to confirm its validity,

and that the MRFL lab conducted an internal validation study of Version 2.4.05 for use in the

lab. Given these safeguards, the Court agrees with the conclusion in the R&R that the changes

from Version 2.4.05 to 2.5.02 did not fundamentally change STRmix’s accuracy.

       Because the updates from Version 2.4.05 to Version 2.5.02 did not materially alter the

STRmix software’s accuracy, the PCAST Response Study’s validation testing on the later

version was sufficient to establish the foundational validity and reliability of Version 2.4.05.

       2. Error Rate

       Lewis next argues that STRmix is unreliable because it does not have a known error rate.

This argument was also addressed in the R&R, which concluded that the “error rate for false

inclusion is known and is acceptably small.” R&R at 42.5 In reaching this conclusion, the R&R

relied on Dr. Buckleton’s testimony that the error rate for false inclusion is “immeasurably

small,” and the Special Master Report stating that “[w]hile there were a few instances in which



       4
      Dr. Buckleton testified that ESR performs regression testing “on all versions [of
STRmix] against the new one. So 2.4.05 has been tested against 2.5.” Tr. Vol. III at 515.
       5
          A false inclusion occurs when a person who did not contribute to the DNA mixture is
falsely linked to the mixture. Special Master Report at 8.

                                                 9
STRmix produced results that falsely linked non-contributors to the [DNA] mixtures, these

misleading results were rare.” Tr. Vol. I at 64; Special Master Report at 8.

       Lewis argues that “despite these claims that the error rate is ‘small’ or ‘rare,’ no

numerical error rate or range of error rates for STRmix false inclusions has ever been stated on

the record [or] in the documentary evidence.” Obj. at 9. However, Daubert does not require that

an error rate be numerically identified for scientific evidence to be found sufficiently reliable.

Rather, the known or potential error rate is one of several non-exclusive factors that courts

consider when assessing the scientific validity of a theory or technique. Daubert, 509 U.S. at

593–94.

       Here, the R&R found that the error rate for STRmix “can be and has been estimated by

checking how often the program assigns highly incriminating likelihood ratios to the profiles of

known non-contributors.” R&R at 42. The PCAST Response Study shows that such errors are

rare and occur no more often than would be expected by chance due to an “adventitious match,”

meaning two individuals having the same or extremely close DNA. Special Master Report at 8,

Tr. Vol. I at 42–43. “In other words, the rate of false inclusions was approximately what would

be expected if STRmix performed its function flawlessly.” R&R at 42 (quoting Special Master

Report at 8). Based on this evidence, the R&R correctly concluded that the error rate for

STRmix is acceptably small, and that the absence of a precisely calculated error rate does not

alter the reliability and validity of STRmix.

       Lewis also argues that the R&R only addressed error rates for false inclusion, and did not

account for the possibility that STRmix might generate inaccurate LRs. As an example, Lewis

argues STRmix might calculate a DNA sample as being a billion times more likely to have



                                                 10
originated from the defendant, when in actuality the LR is only 20 times more likely. Lewis

contends there are no published studies showing how often STRmix miscalculates the magnitude

of a LR.

       Judge Schultz considered the accuracy of the LR generated by STRmix and found that

“[t]he variation in the precise LR numbers generated by STRmix from one run to the next is very

small. The STRmix validation studies have demonstrated that the variance in LRs is consistently

less than an order of magnitude.” R&R at 39 (citing Tr. Vol. II at 151, 170); see also Def. Ex. 14

at 28–29 (discussing LR precision and noting that LR does not vary more than one order of

magnitude). Thus, there is no basis to assume that STRmix would generate an inaccurate LR of

the magnitude provided in Lewis’ example. To the contrary, Dr. Thompson has stated that

“[s]tatistical analyses suggest that, in the aggregate, the LRs produced by STRmix are properly

calibrated and do not overstate the value of incriminating evidence.” Special Master Report at

36. Thus, the absence of a specified error rate does not render STRmix unreliable.

       3. Software Industry Standards

       Finally, Lewis argues STRmix is not sufficiently validated from a software engineering

perspective because it does not satisfy industry practices for the development and testing of new

software. This argument lacks merit. As the R&R recognized, STRmix complies with all

published guidance documents specifically directed to software validation for probabilistic

genotyping systems. Those guidelines include standards published by the Scientific Working

Group on DNA Analysis Methods, the Forensic Science Regulator, and the International Society

for Forensic Genetics.

       The R&R also found that STRmix “very nearly” complies with the safety-critical



                                               11
software developments published by the Institute of Electrical and Electronics Engineers

(“IEEE”), and that strict compliance with IEEE standards is not required because STRmix has

been rigorously tested and shown to be reliable. R&R at 37–38.

       Resisting this conclusion, Lewis relies on the following testimony of Dr. Mats

Heimdahl, Dean of the University of Minnesota Computer Science and Engineering Department,

to argue that the STRmix software has not been adequately validated:

               [The STRmix software] seems to be a plethora of configuration
               parameters that may or may not have been explored effectively
               during the validation testing efforts, but this is where the verification
               testing would come in and start twiddling all of those in all kinds of
               different ways to see if they interact in unexpected ways, if it always
               works and if it fails when it’s expected to fail, and so on and so forth.

Tr. Vol. III at 591. This testimony does not overcome the R&R’s thorough and well reasoned

analysis leading to the conclusion that the STRmix software has been sufficiently validated.

                                       IV. CONCLUSION

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.      Defendant Kenneth Davon Lewis’ Objection [Docket No. 119] to Magistrate
               Judge David T. Schultz’s January 6, 2020 Report and Recommendation is
               OVERRULED;

       2.      The Report and Recommendation [Docket No. 115] is ADOPTED; and

       3.      Lewis’ Motion to Suppress DNA Evidence [Docket No. 27] is GRANTED IN
               PART and DENIED IN PART as follows:

               a.      The evidence as to Lewis’ inclusion as a potential contributor to the DNA
                       mixtures found on the gun is admissible at trial.




                                                  12
             b.    The evidence as to the exclusion of the relevant police officers and the
                   landlord as potential contributors to the DNA mixtures found on the gun is
                   not admissible at trial.


                                                BY THE COURT:



                                                    s/Ann D. Montgomery
                                                ANN D. MONTGOMERY
                                                U.S. DISTRICT COURT

Dated: March 3, 2020




                                           13
